 
 
I 
111th CONGRESS
1st Session
H. R. 1588 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2009 
Mr. Price of Georgia (for himself, Mr. Akin, Mr. Bartlett, Mrs. Biggert, Mr. Bilbray, Mr. Bilirakis, Mrs. Blackburn, Mr. Broun of Georgia, Mr. Burton of Indiana, Mr. Deal of Georgia, Mr. Franks of Arizona, Mr. Gallegly, Mr. Gingrey of Georgia, Mr. Heller, Mr. Herger, Mr. Jones, Mr. Jordan of Ohio, Mr. Kline of Minnesota, Mr. Lamborn, Mr. Latta, Mr. Lucas, Mr. Marchant, Mr. McHenry, Mr. Miller of Florida, Mr. Paul, Mr. Petri, Mr. Poe of Texas, Mr. Rehberg, Mr. Rohrabacher, Mr. Shuster, Mr. Simpson, Mr. Smith of Nebraska, Mr. Sullivan, Mr. Westmoreland, and Mr. Wolf) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To ensure that an employer has the freedom to implement English in the workplace policies. 
 
 
1.Short titleThis Act may be cited as the Common Sense English Act. 
2.FindingsCongress finds that— 
(1)throughout the history of the United States, English has been the common thread to unify the American people much as they are united under one flag; 
(2)Americans overwhelmingly believe that it is very important for people living in the United States to speak and understand English; 
(3)there is vast support among the American people to allow a company the freedom to implement English in the workplace policies; and 
(4)when a group of employees speaks a language other than English in the workplace, it may cause misunderstandings, create dangerous circumstances, and undermine morale. 
3.Requirement of English language permissibleSection 703 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–2) is amended by adding at the end the following: 
 
(o)Notwithstanding any other provision of this title, it shall not be an unlawful employment practice for an employer to require employees to speak English while engaged in work.. 
 
